Appellant's motion for rehearing simply urges again that the evidence does not support the conviction. The contention is not thought to be meritorious.
We observe that the motion was not filed until December 21. The opinion of affirmance was handed down on December 5. The 15 days within which a motion for rehearing should be filed expired on December 20; hence, even if meritorious the motion came too late. See Fitts v. State, 98 Tex.Crim. R.,264 S.W. 1006, and cases therein cited; also Smith v. State,127 Tex. Crim. 273, 75 S.W.2d 449. *Page 53